As filed with the Securities and Exchange Commission on August 6, 2015 Registration No. 333-149580 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PAN AMERICAN SILVER CORP. (Exact name of Registrant as specified in its charter) British Columbia Not Applicable (Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1500 – 625 Howe Street Vancouver, British Columbia V6C 2T6 (Address of Registrant’s principal executive offices) PAN AMERICAN SILVER CORP. STOCK OPTION AND STOCK BONUS PLAN (Full title of plan) CT Corporation 111 Eighth Avenue, 13th Floor New York, NY 10011 (Name, Address and Telephone Number of Agent for Service) Copy to: Riccardo Leofanti, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 222 Bay Street, Suite 1750, P.O. Box 258 Toronto, Ontario, Canada M5K 1J5 (416) 777-4700 Graeme Martindale, Esq. Borden Ladner Gervais LLP 1200 Waterfront Centre, 200 Burrard Street P.O. Box 48600 Vancouver, British Columbia, Canada V7X 1T2 (604) 687-5744 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of”large accelerated filer, ““accelerated filer” and “smaller reporting company” in Rule 12b−2 of the Exchange Act (Check one): Large Accelerated Filer [X] Accelerated Filer [] Non-Accelerated Filer[] Smaller Reporting Company[] EXPLANATORY NOTE Pan American Silver Corp. (the "Registrant") is filing this Post-Effective Amendment No. 1 to remove from registration common shares (the "Shares") under the Securities Act of 1933, as amended (the "1933 Act"), which were registered under a Registration Statement on Form S-8, filed with the Securities Exchange Commission (the "Commission") on March 6, 2008 (File No. 333-149580), but were not issued or sold thereunder.The Shares were issuable under the Registrant's Pan American Silver Corp. Stock Option and Stock Bonus Plan, as amended on May 10, 2010 and May 11, 2015, and currently referred to as the Registrant's Pan American Silver Corp. Stock Option and Compensation Share Plan (the "Plan"). The Registrant has registered an updated number of Shares issuable to U.S. Plan participants under the 1933 Act under a Registration Statement on Form S-8, filed with the Commission on August 6, 2015 (File No. 333-206162). SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statements on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Vancouver, Province of British Columbia, Canada, on August 6, 2015. PAN AMERICAN SILVER CORP. By: /s/ Geoffrey A. Burns Name: Geoffrey A. Burns Title: Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933,this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities indicated on August 6, 2015. Signature Title /s/ Geoffrey A. Burns Chief Executive Officer and Director Geoffrey A. Burns /s/ A. Robert Doyle Chief Financial Officer A. Robert Doyle /s/ Ross J. Beaty Chairman of the Board of Directors Ross J. Beaty /s/ Michael Carroll Director Michael Carroll /s/ Neil de Gelder Director Neil de Gelder /s/ David C. Press Director David C. Press /s/ Walter T. Segsworth Director Walter T. Segsworth /s/ Noel Dunn Director Noel Dunn AUTHORIZED REPRESENTATIVE Pursuant to the requirements of the Securities Act of 1933, the undersigned certifies that it is the duly authorized United States representative of Pan American Silver Corp. and has duly caused this Post-Effective Amendment No. 1 to the Registration Statements to be signed on behalf of it by the undersigned, thereunto duly authorized, in the City of Vancouver, British Columbia, Canada on August 6, 2015. PAN AMERICAN MINERALS INC. (Authorized U.S. Representative) By: /s/ Geoffrey A. Burns Name: Geoffrey A. Burns Title: Authorized Signatory
